Case 2:20-ap-01559-ER   Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27   Desc
                        Exhibit Exhibit A-1 Page 1 of 18




       EXHIBIT A-1
      Case 2:20-ap-01559-ER                      Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27   Desc
                                                 Exhibit Exhibit A-1 Page 2 of 18




                                                 HOSPITAL SERVICES AGREEMENT



                                                           BETWEEN



                                                     CA.RE 1STHEALTIIPLAN




                                                             AND




                                                  CA THOUC HEALTIICARE \VEST


                                                              dba


                                                  ST. VINCENT MEDICAL CENTER




                                          nus AGREErvffiNT IS SUBJECT TO THE APPROVAL
                                        OF THE CALIFORNIA DEPARTMENT OF CORPORA110NS

                                           AND THE DEPARTMENT OF HEALTH SERVICES




PD HOSP RFV 0112001
CHW032801
St Vincent Medical Center 3-'..!8--0!                                                           +CH\li
    Case 2:20-ap-01559-ER                                     Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27                                                                           Desc
                                                              Exhibit Exhibit A-1 Page 3 of 18




                                                                          CARE 1ST HEALTH PLAN

                                                                HOSPITAL SERVICES AGREEMENT

                                                                             TABLE OF CONTENTS




 I. DEFINITIONS .................................... .,............................................................................................................................................. 1

 It. PLAN RESPONSIBILITIES ............. ,. ......................................... ~ ........................................................................... ,, ................... 4

 HI. HOSPITAL RliSPONSIBfLITIES ............................... ., .............................................................................................................. 5



 V. UTJLIZA TION AND QUALITY MANAGEMENT PROGRAM ............ ,................................................................................ 8

 VI. TEltM AND 'fERMfNATION OF AGltEEMENT ................................................................................................................... 9

 V.ll. REGULATORY COMPLJANC1': ................................,,. ........ ,. .................................................................................................. 9

 vm. ACCESS TO AND CONFIDENTIALlTY OF MEDICAL RECORDS ............................................................................. 1I
 IX. RELATIONSllfP OF THE PARTIES ....................................................................................................................................... 11

 X. LIABILITY; JNt>EMNITY AND INSURA,;!\ICE ........................................................................................................................ 12

XI. PLAN !\,1EMBER C0!\1PLAINTS AND DISPUTES............................................................. ,,, ....................,.......................... 12

 Xll. DISPUTE RESOLUTION .......................................................................................................................................................... 13

 XJJJ. UNFORESEEN CffiClJJ\lSTANCES .................................. ,-......................................................,......................................... 13

XIV. GENERAL PROVISI<)NS ........................................................................................................................................................ 13

ATTACII1\1ENT A COVERED HOSPITAL SERVICES ............................................................................................................. 16

ATTACHMENT B COMPENSATION - MEDI-CAL MF,MBERS ............................................................................................ I7

ATTACHMENT B-1 HEALTHY FAMrLrnS PROGRAM CO-PAYMF::\'TS .. ,....................... "' ............................................. 19

ATTACHMENT B-2 COMPENSATlON • HEALTHY FAMILIES MEMBERS ..................................................................... 20

AlTACHMENT C PROFESSIONAL LlAlHLITY lNSURANCE COVERAGE FORM ....................................................... 22

AT'l'ACHi\1F:NT D OfSCLOSURE FORlH ..................................................................................................................................... 23

ATTACHMENT£ LOCAL INITIATlVE MANDATORY SUBCONTRACT PROVlSIONS............................................... 24




PD HOSP REV (}1/2(1()1
CHWOU8.QI
SL Vinc.:nt Medical Center 3-28·01
    Case 2:20-ap-01559-ER                  Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27                                Desc
                                           Exhibit Exhibit A-1 Page 4 of 18




                                                 CARE 1ST HEALTil PLAN
                                              HOSPITAL SERVICES AGREEMENT


 This Hospital SetVices Agreement ("Agreement") is entered into between Care 1st Health Plan ("Plan"), a California
 corporation, and Catholic HealthCare West, Southern California. a California not for profit, public benefit corporation,
 dba St. Vincent Medical Center (uHospital"), to be effective from January I, 2001.

                                                             RECITALS

 A. WHEREAS, Plan is licensed to operate a health care service plan under and subject to the requirements of the
    Knox-Keene l Icalth Care Service Plan Act of 1975, as amended (the ''Act"), and the rules promulgated thereunder
    ("DOC Regulations");

 B. WHEREAS, Plan has entered into a Service Agreement with LA Care Health Plan, the Local Initiative Health
    Authority for Los Angeles County ("Local Initiative" or "LA Care") to provide or arrange for certain health care
    services to Plan Medi.Cal Members, under LA Care's contract with the California Department of Health Services
    ("DHS") under and subject to the Welfare and Institutions Code, as amended;

 C. WHEREAS, Plan has also entered into (a) a contract with the Managed Risk Medical Insurance Board
    ("MRMIB"), under and subject to the California Insurance Code, as amended ("lnsurance Code"}, and the
    regulations promulgated thereunder ("HFP Regulations"), and (b) a Global Services Agreement with LA Care, to
    provide or arrange for the provision of certain health care services to Plan Healthy Families Program ("HFP")
    Members, directly and~ a Local Initiative Partner, respectively;

 D. WHEREAS, Plan desires to enter into contracts with licensed and experienced Health Care Professionals, hospitals
    and other providers to provide or arrange for the provision of certain health care services to Plan Mem hers;

 E. WHEREAS, Hospital is licensed and experienced to provide or arrange for the provision of certain hospital and
        other services and supplies. and

F. WHEREAS, Plan and Hospital desire to enter into this Agreement for Hospital to provide or arrange for the
   provision of ceru1in hospital and other services and supplies to Plan Medi-Cal Members amt/or Plan HFP Mernoel1i
   {collectively refcn-ed to as ''Plan Members").

                                                           AGREEMENT

             NOW, THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually agree as follows:

                                                                  I.
                                                           DEFINJTIONS

The following tenns shaH have the following meanings for purposes of this Agreement:

 l. l       ''Active t..abof'' means a labor at a time at which either of the following would occur: (I) 'There is inadcqua{c
            time to effect safe transfer to another hospital prior to delivery. (2} A transfer may pose a threat to the health
            and safety of the patient or the unborn child.

1.2         "Acl'l and Rc~tions" means the Federal and California codes and regulations that govern the services to be
            provided under tl1is Agreement which are more fully described in Article VII.

1.3         "AnciJ.!fil:y Services" means those Covered He<\lth Care Services necessary to the diagnosis and treatment of
            Plan Members, includin~, hut n?t limited to, ambulance, ambulatory or day surgery, du,<lble medical
PD HOSP REV Olr2001
CHWODSOI
St Vin<:<:nt Medical Cc1tler )·28,-01
                                                                                                                           ~

                                                                                                                               I
                                                                                                                                   '   .... .
                                                                                                                                           ~

                                                                                                                                       , , T'
     Case 2:20-ap-01559-ER                 Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27                            Desc
                                           Exhibit Exhibit A-1 Page 5 of 18



              equipment, imaging services, laboratory, phannacy, physical or occupational therapy, Emergency Services and
              other services customarily deemed ancillary.

  l.4         °Attachment(::,)"rneans the attachments, numbered A through E to this Agreement which are incorporated
              herein as if set forth in fu 11.

  1.5         "Authorization" or i•Authorized" means the approval by Plan for a Plan Member to be referred to a specialist
              physician, to be hospitalized in a hospital or a skilled nursing facility, to be prescribed phannaceuticals not
              included in the Plan's drug formulary; or for covered ancillary services including durable medical equipment,
              home health hospital services, ambulatory surgery facility, and medical transportation services.

  1.6         "Benefits Agreement(s)" or "Plan Contract(sfmean(s) the written agreemcnt(s) between Plan and DHS, Pfan
                                                                                                                                ;   l
              and the Local Initiative, and Plan and the California Managed Risk Medical Insurance Board, which provides
              coverage for Covered Health Care Services to be provided to Plan Members.

 1.7          "California Children's Services (CCS)" means the state medical program that treats children with certain
              physically handicapping conditions and who need specialized medical care.

 1.8         "CCS Paneled Provider" means a physician, hospital or other Health Professional certified by the CCS as
             qualified and competent to provide medical services to CCS eligible children for CCS conditions.

 1.9         "~o-ruoonent'' means the cost payable by or on behalf of a Plan HFP Member at the time certain Covered
             l [ealth Care Services are rendered. C0-payments are a specific dollar amount established by the Managed Risk
             Medical Insurance Board ("MRMID") in accordance with state law. Co-payment amounts for Covered Health
             Care Services to Plan HFP Members are set forth in Attachment B· l.

 I. IO       "Covered Health Care Service!t" means those health care services and supplies covered under a Benefits
             Agreement/Plan Contract. Covered Health Care Services for Plan Medi-Cal Mernbers and Plan HFP Members
             may differ and are listed in detail in Attachment B. Covered Health Care Services includes Covered l Iospital
             Services.

 1.11        "Covered Hospital Services" means those Covered Health Care Services which Hospital shall provide or
             arrange for the provision of to Plan Members, within the scope of its licensure, and which are described in
             Attachment A.

 I. l 2      "PHS'' means the California Department of Health Services.

 l .13       "DOC" means the California Department of Corporations or the California department of Managed Health care
             (OMHC), the successor agency to DOC, regulating health care service p1ans in California.

 1.14        "Emergency Medical Condition" means a medical condition manifesting itself by the sudden onset of
             symptoms of acute se,•erity, which may include severe pain, such !hat a reasonable person would expect that t.he
             absence of immediate medical attention could result in (I) placing the member's health in serious jeopardy, (2)
             serious impairment to bodily functions, or (3) serious dysfunction of any bodily organ or part.

 I .15       ".Emergency Services and Care" means medical screening, examination, and evaluation by a physician, or, to
             the extent permitted by applicable law, by other appropriate personnel under the supervision of a physician, to
             detcmiine if an Emergc11cy Medical Condition or Active Labor exists and, if it does, tl1e care, treatment, and
             surgeiy by a physician necessary to relieve or eliminate the Emergency Medical Condition, within the capability
             of the facility. rt also means an additional screening, examination, and evaluation by a physician, or other
             personnel to the extent permitted by applicable law and within the scope of their licensure and clinical
             privileges, to detetmine if a psychiatric Emergency Medical Condition exists, and the care and treatment
             necessary to relieve or eliminate the psychiatric Emergency Medical Condition, withiJ1 the capability of the
             facility.


PD flO.SP REV 01/200!                                  Page 2
CHW 03.28.01
St, Vinocnt Medk..1l Center '.l-28--01
  Case 2:20-ap-01559-ER                   Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27                               Desc
                                          Exhibit Exhibit A-1 Page 6 of 18



 1.16        "Health Professional'' means any nurse/physician extender (e.g., nurse practitioner, physician assistant) and
             other allied health professional, including but not limited to a health educator, dietician, laboratoiy technologist,
             audiologist, speech pathologist, psyc.holog1st, P')diacrist, dentist, chiropractor, physical therapist, occupational
             therapist, clinicarsocial worker, marriage, family and child counselor, optometrist or dispensing optician, who
             is licensed by the State of California and who provides certain Covered Health Care Services to Plan Members
             through an agreement with Plan.

 l. l 7      "Health)'. FamiHes Progrnm (HFP)" means the federal and state funded program administered by the Managed
             Risk Medical Insurance Board ("MRMIB") to make available health, dental and vision coverage for children
             with family incomes above the level eligible for nC>-cost Medi-Cal and below 2SO percent of the federal poverty
             level, and without access to affordable employer based coverage. The percentage stated above may be changed
             by federal and state laws and regulations.

 l. l 8      "Local initiative" means L. A. Care Health Plan, the duly constituted government agency that is Los Angeles
             County's locally created health care service plan.

 1.19        "h1edi-Ca1" means the federal and state funded health care program established by Title XIX of the Social
             Securfty Act, as amended administered in Cafifomia by DHS.

 1.20        "Medically Necessanc.' means those Covered Health Care Services which arc:

            a) Provided for the diagnosis or the direct r:arc or treatment of a medical condition, illness or injury;

            b) Appropriate for the symptoms, consistent with diagnosis, and otherwise in accordance with generally
               accepted medical practice and pmfessionally recognized standards;

            c) Not furnished primarily for the convenience of the Plan Member, the attending physician or other provider
               of mvices; and

            d) Petfonned at the most appropriate level that would provide safe and effective care for the Plan Members
               medical condition. Wllcn applied to hospitalization, this means that the Plan Member requires acute care
               due to the nature of the setvices rendered or the Plan Member's condition, and that the Plan Member cannot
               receive safe and adequate care as an outpatient or at a lower level of care.

 l .21      "M~MIB~ means the California Managed Risk Medical Insurance Board, the state agency for administration
            of the Healthy Families Program.

 1.22       "Plan Hoseital" means any institutim1 licensed by DHS, which is accredited by the Joint Commission on tl1c
            Accreditation of Healthcare Organizations (JCAHO) and certified for participation under Medicare and
            Medicaid (Medi·Cal) as an acute care hospital that provides certain Covered Health Care Services to Plan
            Members through an agreement with Plan.

1.23        "Pl!!~rnber'.~ means a person certified as eligible for coverage under a Benefits Agreement/Plan Contract
            who has enrolled in Pl.an, and inciudcs a Plan Medi-Cal Member and a Plan lff P Member.

 1.24       "Plan Medi-Cal Member" means a person, certified tlS eligible for Medi-Cal coverage under a Benefits
            Agreement/Plan Contract for Medi-Cal Covered Health Care Services, who has enrolled in Plan.

l .25       "PianJ-IFP Member" means a person, certified as eligible for HFP coverage under a Benefits Agreement/Plan
            Contract for HFP Covered l iealth Care Services, who has enrolled in Plan.

I .26       "Pl~n Phygcian" means a physician duly licensed to practice medicine or osteopathy in accordance with
            applicable California law who has entered into an agreement with Plan, or a Plan Provider, to provide Primary
            Care Services to Plan Members.


PD HOSP REV Olf.'001
CH\V03.n.OI
St Vine.en\ M~<.licaJ Cenu:r 3·2&4)1
                                                                                                                           ';. ,·
  Case 2:20-ap-01559-ER                   Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27                                 Desc
                                          Exhibit Exhibit A-1 Page 7 of 18



 l .2 7      '.'Plan Providers'' means the physicians, Medical Groups, Independent Practice Associations (IPAs), hospitals,
             skilled nursing facilities, home health agencies, pharrnacies, ambulance companies, laboratories, X-ray
             facilities, durable medic.al equipment suppliers and other Jiccm,ed health care entities or professionals which or
             who provide Covered Health Care Services to Plan Members tlirough an agreement with Plan, or another Plan
             Provider.

 1.28        '.'._Primfil)' Care Physician" qr~~Cl?.'..'.'._means a Plan Physician, chosen by or for a Plan Member, who is primarily
             responsible for providing initial care to the Plan Member, for maintaining the continuity of the Plan Members
             care, for providing Primary Care Services and for initiating referrals for other Covered Health Care Services for
             the Plan Member. PCPs include general and family practitioners, intcmists, pediatricians, and primary care
             obstetricians/gynecologists.

 1.29        "Provider Services Man;.1.g!" means documentation of the Plan's Quality Management and Utilization
             Management Programs, the Combined Evidence of Coverage and Disclosure Forms, Plan Member Grievance
             Policy and Procedures, Encounter Data Reporting Requirements, .and Disenrollment Procedures, as amended
             by Plan from time to ti.me.

L.30         "QualityjAamu?emcnt Prozram1 '_means Plan's program designed to (I) assure the provision of quality Covered
             Health Care Services to Plan Members, (2) document that quality of care provided is being reviewed, and (3)
             ensure that problems are identified, and effective corrective action is implemented and followed up.

 1.31        "SeJVke Area" means thG geographical area comprised of those areas designated by the U.S. Postal Service Zip
             Codes that have been upprovcd by DHS or MRMIB, and DOC.

 1.32        "Utilization Mana~nent PrQgmm" means Plan's program designed to review and manage the utiliz.ation of
             Covered Health Care Services provided to Plan Members.

                                                                   11.
                                                    Pf .AN RESPONSIBJUTIES

2. J         Plan shal1 pcrfonn the administrative, operations, enrollment, Plan Member services, marketing, Quality
             Management. Utilization Management, regulatory compliance and reporting functions appropriate and
             necessary for the administration of Plan and this Agreement.

2.2          Plan shall ensure that each Plan Member selects or is assigned to a Plan Medical Group and/or: to a Primary
             Care Physician to provide nnd make available Covered Health Care Services to the Plan Member.

2.3         Plan shall provide or arrange for identification cards or other materials for Plan Members, to enahle Ifospitaf to
            identify Plan Members who are eligible to receive Covered Hospital Services from or through Hospital, and
            shall verify Plan Member eligibility and the Covered Hospital Services the Plan Member is Authorized to
            receive, upot1 request from Hospital.

2.4         P!an shaH compensate Hospitll for Covered Hospital Services provided to Plan Members under the Agreement
            as folly described in Article IV below.

2.5         Plan shat! monitor the quality of health c,1re provided to Plan Members in accordance with the Plan's Quality
            Management policies and procedures S\ct forth in the Provider Services Manual and all applicable legal
            requirements.

2.6         Plan shall establish a Public Policy Advisory Committee through which Plan Members may participate in
            establishing the public policy of Plan to assure the comfort, dignity, and convenience of Plan Members.




r•o HOSP !{EV (jL(l(l(l l
Cll\V()32SOl
St. Vin.;cnt Medic;,! c~nll!r J-28·01
Case 2:20-ap-01559-ER                  Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27                              Desc
                                       Exhibit Exhibit A-1 Page 8 of 18



                                                                UL
                                               HOSPJTAL RESPONSIBlL(TlES

 J. i       Hospital shall provide or arrange for the provision of Covered Hospital Services described in Attachment A,
            and within the scope of its liccnsure, to Plan Members.

 3.2        Hospital shall provide or arrange for the staff, personnel, equipment and facilities necessary for Plan Members
            to obtain Covered Hospital Services from Hospital. Such Coverro Hospital Services shall be available and
            accessible on a twenty-four (24) hours a day. seven (7) day5 a week basis.

3.3         Hospital shall make available hospital Emergency Services and Care twenty-four (24) hours a day/seven (7)
            days a week. Hospital shall provide such hospital Emergency Services and Care when Medically Necessary
            and shall not be required to obtain prior Authorization for such Emergency Services. Hospital shall notify Plan
            no later than the following business day after a Plan Member receives such hospital Emergency Services and
            Care from Hospital..

3.4        Hospital shall establish policies and procedures for the furnishing of drugs under emergency circumstances.
           Hospital emergency room shall provide, when the course of treatment of a Plan Member under emergency
           circumstances requires the use of drugs, a sufficient quantity of such drugs to last until the Plan member can
           reasonably be expected to have a prescription filled at a Plan network pharmacy.

3.S         Hospital shall comply with all Plan policies and procedures set forth in the Provider Services Manual, and with
            all applicable state and federal laws and regulations relating to the delivery of Covered Hospital Services.

3.6        Hospital agrees to obtain written Authoriz.ation, in accordance with Plan's policies and procedures. prior to
           admission of a Plan Member to l lospital, and prior to providing Covered Hospital Seivices to a Plan Member1
           except for an admission or Covered Hospital Setvices rendered in connection with the rendering of Emergency
           Services and Care. The Hospital shall obtain approval for emergency admissions on the day after admission or
           when the day of admission is not a business day, the first business day thereafter. failure to notify the Plan in a
           timely manner rnay reslllt in a denial as outlined in 'fide 22, Section 5132 7.

3. 7       Hospital shall provide or arrange for the provision of Covered Hospital Services to Plan Members in the same
           manner and in accordance with the same standards of care and other standards, skill and diligence, and with tl1e
           same time availability as it provides or arranges for the provision of hospital and other services and supplies to
           all other patients of Hospital.

3.8        Hospital shall not discriminate against any Plan Member on the basis of race, color, national origin, ancestry,
           religion, sex, marital status, sexual orientation, mcntat or physical impainnent, g<metic characteristics or age.

3.9        Except in an Emergency, or if no other Plan Provider is available, or the Plan Member's condition requires
           treatment elsewhere, Hosp itd shall refer P Ian Members only to other Plan Providers for Covered Hospital
           Services and other Covered Health Care Services.

3. 10      If Hospit:il is paneled by California Childre11·s Services (CCS) to provide services for CCS eligible
           beneficiaries, Hospital agrees to subrnit referrals for members eligible to CCS with.in the timeframes specified
           by CCS and the Plan.

3.1 l      Hospital understands and agrees that the Plan will not pay llospit'll for benefits denied by CCS because the
           referral was not submitted to CCS by CCS Paneled Hospital in a timely manner or because a CCS service
           was provided by a non-CCS paneled provider. Hospital cannot seek additional payment or compensation
           from members for CCS covered services due to Hospital's failure to submit the application as specified
           herein.

3, 12      If Hospital is not paneled by CCS to provide services required by a CCS eligible Member, Hospital shall
           transfer care of such Member to the neatest CCS Paneled Plan Provider hospital wit11in the timefi-.imes set by

PO HOS!' REY O(f200l
CHW0328.0!                                                                                                               •.      '      \'1"'

St Vinceo\ Mcd,cal Center 3-:28-0l
                                                                                                                         ,, \_   ~- '    )
   Case 2:20-ap-01559-ER                   Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27                               Desc
                                           Exhibit Exhibit A-1 Page 9 of 18



             CCS and/or Plan. If Hospital fails to transfer the member to a CCS Paneled Provider hospil1!1 as directed by the
             Plan and/or CCS, Plan shall not reimburse Hospital for any per diem and other charges incurred.

 3.13        Hospital shall maintain all licenses required by faw to operate its facilities, all certifications necessary for
             Hospital to partidpate in Medicare and Medicaid (Medi.Cal) programs, and accreditation-by the Joint
             Commission on the Accreditation of Healthcare Organizations. Hospital agrees to notify Plan promptly in the
             event any action is taken against any such license, certification or accreditation.

 3.14        Hospital shaU cooperate and comply with the policies and procedures developed by Plan, the Local initiative
             and MRMill with respect to required referral and linkage systems for mental health, dental, California Children
             Services, family planning, Indian health sezvices, and Department of Public Health services and any other
             community health or excluded services in accordance with the requirements of DHS. Hospital shall take such
             actions as necessruy to ensure appropriate case management and continuity ofcare between Hospital and tf1e
             focal health departments or other agencies to which Plan Members may be referred.

 3.15       If Hospital is.contracted for maternity services, then Hospital shall have procedures in place to facilitate the
            initiation of breast feeding for Plan Members. Procedures are to include in~service training to labor and
            delivery medical and nursing staff regjl.l'ding the initiation of breastfeeding by mothers after delivery.

3. !6       Hospital agrees to cooperate with and abide by the daims processing, Authorization, Utili7..ation Management,
            Quality Management. appeal, peer review and audit policies and procedures of Plan and the Local Initiative as
            approved by DHS and DOC, and to comply with all fma! determinations rendered pursuant to such policies and
            procedures. Hospital may appeal adverse detemiinations in accordance with the procedures established by
            Plan.                                  '

3.17        Hospital shall not ask Plan to terminate a Plan Member or transfer a Plan Member to another Plan Provider
            because of the Plan Member's medical condition.

3 .18       Hospital acknowledges and agrees to comply with all pcrfonnance standards, policies and procedures as may be
            adopted or amended from time to time by the Local Initiative, in accordance with the Benefits Agreement, or as
            may be required by OOC or OHS. In the event the Local Initiative finds Hospital non-compliant with the Local
            Initiative, DHS or DOC perfonnancc standards, the Local Initiative sh.all have the power and authority to
            impose sanctions upon Hospital in accordance with, and subject to all appeal rights under, the Local Initiative
            sanctions policies and procedures as implemcnti...-d from time to time by the Local Initiative.

3 .19       Hospital shall participate in and comply with the: perfonnance standards, policies, procedures, and programs
            established from time to time by the Local Initiative, MRMIB and Plan with respect to cultural and linguistic
            services, includmg without limitation, attending training programs, and collecting and furnishing cultural and
            linguistic data to the Local Initiative. MRMlB and Plan.

3.20        Upon request by the Plan. Hospital shall promptly provide Plan with such financial, capacity, encounter data or
            other information, reports, documents or fonns as may be required to enable Plan to fulfill its reporting and
            other obligations under the Benefits Agreement or as otherwise required for purposes of compliance with the
            Acts and Regulations or the Medi-Cal Agreement between the Local Initiative and DHS.

3 .21      Hospital shall ensure that the Health Professionals employed by or under contract with Hospital shall be
           appropriately licensed to pcovide health care services in the State of California, shall have met and continue to
           meet all applicable state laws, regulations and Plan standards of care, and shall submit evidence of such
           licensure to Plan upon request. Hospital agrees to notify Plan promptly in the event any action is taken against
            any such license, certification or accreditation.

3.22        I Iospita! agrees to cooperate to the fullest extent possible in granting Hospital medical staff privileges to Plan
            Physicians; provided however, that nothing shall prevent Hospital from requiring that such Pian Physicians
            meet Hospital's credentialing standards and comply with such medical staff bylaws, rules and regulations,
            policies and procedures as may be adopted from time to time by Hospital and its medical staff. Hospital shall,
            from time to time, notif¥ Plan o.f the tuuncs of such Plan Physicians to the extent permitted by its medical staff
PD l!OSP REV 01(2001                                     Page; 6
CHW03.nOt
S1. Vinunt Medical Centi!( 3-28--0 I
       Case 2:20-ap-01559-ER              Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27                            Desc
                                          Exhibit Exhibit A-1 Page 10 of 18



             policies and protocols and so long as the disclosures shall not compromise the confidentiality of the medical
             staff's records pursuant to California Evidence Code Section 1157 or other applicable laws. Hospital agrees to
             respond to periodic inquiries from Plan as to whether any Plan Physician retains any such privileges granted by
             Hospital's medicitl staff and shall, at Plan's request, provide Plan with evidence of medical malpractice
             insurance coverage for each of the Plan Physicians on its medical staff.

 3.23       Hospital acknowledges and agrees that under the Plan Contract Local Initiative has the right to require Plan to
            suspend treatment of Plan Members by Hospital, to transfer Plan Members from Hospital or require Plan to
            tenninate Hospital from the Local Initiative Medi-Cai Plan at any time, subject to such review or appeal right as
            may be provided pursuant to the Benefits AgreemenVPJan Contract, as amended from time to time.

3 .24       Hospital shall use its best efforts to maintain a cooperative working relationship to ensure smooth operation of
            the Local Initiative Medi-Cal Plan. The parties hereto shall, at any time before, at or after execution of this                  ; ,
            Agreement, sign and deliver (or cause others to do so) all such documents and instruments, and do or cause to
            be done all such acts and things, and provide or cause to be provided all such information and approvals as may
            be reasonably necessary to carry out the provisions of tl1is Agreement.

3.25        Hospital shall abide by, and agrees to include the same in any subcontract between Hospital and  any health care
            provider from which the Hospital obtains usual or frequently used health care services on behalf of Plan
            Members, the provisions in Exhibit 7 of the Benefits Agreement/Plan Contract between Plan and the Local
            Initiative, set forth in Attachment E of this Agreement.

3, 26       Hospital agrees to abide by the compliance policies and applicable standards of conduct in the Anti-Fraud Plan
            established by Plan in compliance with Health & Safety Code, Section l 348, to the extent that they directly or
            indirectly bear upon the subject matter of this Agreement

                                                               IV.
                                                     COMPENSATION

4. l       As compensation for providing Covered Hospital Services to Plan Members, Plan shalt pay Hospital the
           applicable amounts provided for in Attachment Band Attach.tnent B-2, within the DHS and Local Initiative
           claims payment timeliness guidelines. Such amounts, together with applicable co-payments, if any. shall
           constitute payment in fu)I to Hospital for Covered Hospital Seivices provided to Plan Members. All claims for
           Covered Hospital Services shall be submitted to Plan on UB-92 forms; within ninety (90) days of the rendering
           of Covered Hospital Services.

4.2        Hospital shall be responsible for collecting all applicable co-payments from Plan HFP Members and payment'>
           for non.Covered Hospital Services directly from Plan Members (or other payers, as applicable), and shall be
           entitled to rcl.ain any and all such sums in addition to the compensation provided for under this Agreement.

4.3        Hospital agrees to accept Plan compensation for Covered Hospital Setvices hereunder as pa>ment in fult.
           Hospital agrees that whether or not there is any unresolved dispute for payment, under no circumstances shall
           Hospital directly or indirectly make any charges or claims against any Plan Member for Covered Hospital
           Services. Hospital may bill a Plan Member for services that are not Covered Hospital Services provided that
           prior to the rendering of such services Hospital advises the Plan Member of the Plan Member's obligation
           therefor, and the Plan Member agrees in writing to be financially responsible for such services.

4.4        Hospital agrees that in no event, including but not limited to nonpayment by Plan, Plan's insolvency or Plan's
           breach of this Agreement, shall any Plan Member be liable for any sums owed by Plan, and Hospital shall not
           bill, charge, collect a deposit or other sum or seek compensation, remuneration or reimbursement from, or
           maintain any action at law or have any other recourse against, or make any surcharge upon, a Plan Member or
           other per-son acting on a Plan Member's behalf to collect sums owed by Plan. lf Plan receives notice of any
           surcharge up<m a Plan Member, it shall take appropriate action, including but not limited to tem1inating this
           Agreement and requiring that Hospital provide the Plan Member with an immediate refund of svch surcharge.


PD HOSP REV 0112001                                   Page 7
CHW 03.i8.0t
SL Vinccnl Medi(:;!) Center }-28-01                                                                                           -,j'" \"' .'
                                                                                                                            ... ti.   I
   Case 2:20-ap-01559-ER                      Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27                           Desc
                                              Exhibit Exhibit A-1 Page 11 of 18



  4.5         Hospital aQ:rees that it will make no claim for recovery of the value of Covered Services tendered to a Plan
              Member ~en such recovery would result from an action involving the tort liability of a third party or casualty
              liability insurance including Worker's Compensation awards and uninsured motor1st's coverage. Hospital will
              identify and notify Plan of cases in which an action by the Plan Member involving the tort or Worker's
              Compensation liability of a third party could result in recovery by the Pfan Member of funds to which DHS has
              lien rights under Artlc!e 35, Part 3, Division 9 of the Welfare and Institutions Code. Hospital shall refer such
              cases to Plan within five (5) days of discovery in order for Plan to fulfill its obligation to report such cases to
              DHS within ten (10) days of discovery.

 4.6         The provisions set forth in this Article IV shall survive tennination of this Agreement regardless of the cause
             giving rise to such tcnnination and shall be construed for the benefit of Plan Members, and shall supersede any
             oral or ,mtten agreement to the contrruy now existing or hereafter entered into between Hospital and any Plan
             Member or any person acting on his/her behalf.

                                                                  V.
                                        UTILIZATION AND QUALI1Y MANAGEMENT PROGRAM

 5.1        Plan shall establish a Utilization Management program to review the medical necessity of Covered Hospital
            Services furnished by Hospital to Plan Members on an inpatient and outpatient basis. Such program will be
            established by Plan, in its sole and absolute discretion. This program shall include all elements covere<l in
            Plan•s Utilization Management manual, which may be amended from time to time by Plan in its sole and
            absolute discretion. Hospital shall comply with the concurrent review process by providing Plan with daily
            medical review infonnation on inpatient hospital stays or as dirceted by Plan's Utiliwtion Management Staff on
            the next scheduled review day in a timely manner. Hospital shall comply with and, subject to Hospital's rights
            of appeal, shall be bound by such Utilii.ation Management program and if requested, shall serve on the
            Utilization Management Committee of such program, without compensation, in accordance with the procedures
            established by Plan. Failure to comply with requirements of the Utilization Management program may be
            deemed by Plan to be a material breach of this Agreement and may, at Plan's option, be grounds for termination
            of this Agreement. Hospital agrees d1at decisions of a Plan designated Utilization Management Committee may
            be used to deny Hospit.al payment hereunder for those Covered Hospital Services provided to a Plan Member
            which are detcnnined not to be Medically Necessary or for which Hospital failed to receive prior written
            Authorization in accordance with Plan's Authorization Procedures. All documents and infonnation received or
            obtained by Hospital during its activities pursuant to this Section shall be held confidential by Hospital during
            and after the tenn of this Agreement and sha!I not be disclosed to any person without the prior written consent
            of Plan.

5.2         Plan shall establish a Quality Management program to review the medical appropriateness and quality of
            Covered Hospital Services furnished by Hospital to Plan Members on an inpatient and outpatient basis. Such
            program shall include all clements covered in the Plan's Provider Seivices Manual, which may be amended
            from time to time by Plan in its sole and absolute discretion. Hospital shall comply with and, subject to
            Hospital's right of appeal, shall be bound by such Quality Management program. If requested, a Hospital
            representative shall serve on the Quality Management conunittee of such program, without compensation, in
            accordance with the procedures established by Plan. Failure to comply with the requirements of the Quality
            Management program may be deemed by Plan to be a material breach of this Agreement and may, at Plan's
            option, be grounds for termination of this Agreement. All documents and information received or obtained by
            Hospital during its activities pursuant to this Section shall be held confidemilll by Hospit.al during and after the
            tenn of this Agreement and shall not be disclosed to any person without the prior written consent of Plan.

5.3         Hospital shall cooperate and comply with and participate in the Quality Management and Utilization
            Management programs established by the Local lnitiative and approved by DHS/NiRMIB and DOC, as
            amended from time to time.

5.4         Hospital understands that the Local Initiative will place certain obligations upon Plan regarding the quality of
            care received by Plans Members, and in ccnain instances the Local lnitiative shall have the right to oversee and
            review the quality of care administered to Plan.Members. Hospital agrees to cooperate with the Local Initiative
            in its review of the quallty care ~dministered to Plan Members. Hospital shall cooperate and comply with, and
PD HOSP REV O1/2.001
CHW OJ:?801
St. Viu~e"t M<:dic~ Center 3· 28·<l l
   Case 2:20-ap-01559-ER                     Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27                               Desc
                                             Exhibit Exhibit A-1 Page 12 of 18



               participate in, the quality assurance/jmprc)Verucnt program established by the Local Initiative, and approved by
               OHS and DOC, as amended from time to time, and in the Local Initiative's monitoring and evaluation
               activities. If requested by the Local lnitiati'le through Plan; Hospital shall serve on the Local Initiative's quality
               improvement suocommittee.

                                                                    VI.
                                           TERM AND TERMINATION OF AGREEtvtENT

 6J           The initial tenn of this Agreement shall commence on the date fm,t set forth above and shaU continue for a
              period of one ( l) year. Thereafter, this Agreement shall be automatically renewed for successive one year
              terms, without necessity of notice or action by either party; provided, however, that this Agreement may be
              tenninated as provided below and as otherwise expressly provided herein.

 6.2          This Agreement may be terminated without cause by either party by giving the other party at least ninety (90)
              days prior written notice of such tennmation.

6.3          For cause tennination may be effected for a material breach of this Agreement or default in the performance of
             any material provision herein, ff such breach or default is not corrected to the reasonable satisfaction of the non-
             breachinglnon-dcfaulting party within thirty {30) days of receipt of written notice from the non-breachinglnon-
             dcfaulting party specifying the breach or default Such notice shall clearly state the effective date of such
             tennination.

6.4          Notwithstanding the above, this Agreement miiy be immediately tenninated by Plan for cause in the event of
             any of the following circumstances:

             (a) Hospital's license to provide Covered Hospital Services in the State of California is suspended or revoked;
                    or

             (b) Hospital fails to maintain professional liability coverage in at least the minimum amount specified in
                 Section 10.3 of this Agreement; or

             (c) Plan or the Local Initiative determines that the health, safety or welfare of Plan Members is jeopardi7..ed by
                 l fospitaL continuing to provide Covered Hospital Services under this Agreement.

             (d) 'Dle Benefits Agreement/Plan Contract is terminated.

6.5          In the event of tennination of this Agreement, Hospital shall immediately 1nake available to Plan and the Local
             Initiative, or its designated representative, at no charge, in a usable form, any or all records, whether medical or
             financial, related to Hospital's performance under this Agreement.

6.6          All tenns and provisions of this Agreement shall ren1ain in effect until the effective date of tennination. After
             tem1ination of this Agreement, Hospital shall continue to provide Covered Hospital Services to each Plan
             Member who is receiving Covered Hospital Services from Hospital on the effective date of tennination of this
             Agreement, until the effective date of dischatge or the transfer of such Plan Member to another hospital for
             further treatment. Hospital shall continue to provide Covered Hospital Services under such circumstances at
             the compensation rates then in effect under this Agreement.

6. 7         Notwithstanding tennination of this Agreement. Plan shaU continue to have access to Hospital's records in
             accordance with the provisions of this Agreement, to the extent pennitted by law and as necessary to till fill the
             requirements of this Agrcerneot and Plan's obligations under all applicable laws, rules and regulations.

                                                            VII.
                                                   REGULATORY COMPLIANCE

7.1          Plan is subject to the requirements of Chapter 2.2 of Division 2 of the California Health and Safety Code,
             Subchapter 5.5 of Chap;er 3 o(fitlc IO of the California Code of Regulations, Part 6.2 of Division 2 of the
PD HOSP REVOl/2001                                         Pagc<J
CIIW 03 28.01
St. Vincent !vkd1c'11Cc111t.'r J-2/l--Ot
                                                                                                                                   ' ~" "   .   '
Case 2:20-ap-01559-ER                   Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27                               Desc
                                        Exhibit Exhibit A-1 Page 13 of 18



            California Insunmce Code, Chapter 5.8 of Title 10 of the California Code of Regulations, and Chapter 3 of
            Title 22 of the California Code of Regulations, and the Federal Codes mandating or enabling these state codes
            and regulations (collectively referred to as "Acts and Regulations" in this Agreement), and any provisions
            required to be in-this Agreement by any of the above, as amended, shal I bind the parties whether or not
            provided in this Agreement.

 7.2        Plan is afso subject to Benefits Agreements/Plan Contract,;; between the Plan and DBS, Plan and MRMIB, and
            the P)an and Local Initiative, amended from time to time. Any provisions required to be in this Agreement by
            these Benefil'> Agreements/Plan Contracts, as amended, shall bind both parties whether or not provided in this
            Agreement.

 7.3        Hospital acknowledges and agrees that in the event Local initiative finds Hospital non compliant with the Local
            Initiative, OHS or DOC perfonnance smndards, Local Initiative shall have the power to impose sanctions upon
            Hospital in accordance wit:h, and subject to all appeals rights under, the Local Initiative sanctions policies and
            procedures as implemented from time to time by the Local Initiative.

 7.4        Pfan and Hospital agree that each shall comply with all applicable municipal ru1d county ordinances ru1d
            regulations, and all applkable state and federal statutes and regulations now or hereafter in force and effect to
           the extent that they directly or indirectly bear upon the subject matter of tl1is Agreement.

7.5        Nothing set forth in the Agreement shall be deemed to amend, interpret, construe or otherwise affect in any way
           the Services Agreement between Local Initiative and Plan (referred to a.<; the Benefits Agreement or the Plan
           Contract), as amended from time to time. To the extent there are any inconsistencies or contradictions between
           this Agreement and the Plan Contract, the tcnns and provisions of the Plan Contract shall prevail and control.

7.6        l Iosp ital agrees to pem1i t Plan, DOC, OHS, the United States Department of Health and l luman Seiv ices
           ("DHHS"}, the Local Initiat\VC, or their authori:1..ed representatives, to inspect, examine or copy, at all reasonable
           times upon demand, all books, records and other papers relating to Covered Hospital Seniices rendered by or
           through Hospital under this Agreement., to the cost thereof, to the amount of any payments received therefor
           from Plan Members, or from others on such Plan Member's behalf, and to the financial condition of Hospital.

7.7        Hospital agrees to maintain, in a form in accordimce with the general standards applicable to such book or
           record keeping at Hospital's place of business or at such other mutually agreeable location in California, the
           books, records and other papers provided for herein for at (east five (5) years from the close of DHS's fiscal year
           in which this Agreement is in effect, and that such o1Jligation shall not tenninate upon termination of this
           Agreement, whether by rescission or otherwise.

7 .8       Hospital agrees to pennit access to Plan, DOC, DHS, MRl'vflB and tl1e Local Initiative, or their authorized
           representatives, at all reasonable times upon demand, to inspect all facilities maintained or utilized by Hospital
           in the provision of Covered Hospital Services under this Agreement.

7.9        Hospital agrees to maintain rind provide to Plan, and upon re11uest, make available to DOC, DHS, MRMlB and
           the Local Initiative copies of all subcontracts for lhe provision of Covered Hospital Services, and to ensure that
           all such subcontracts are in writing, comply with the Act and Regulations and require that the subcontractor:

           (a) Make al1 upplicable books and records available at all reasonable times for inspection, examination, or
                copying by DHS/MRMIB.

           (b) Retain such books and records for a tcm1 of at least five (5) years from the close of DHS'/MRWB fiscal
               year in which the suhc<)ntract is in effect

           (c) Comply wich all applicable Lo.::a! Initiative n:quircrncnt, applicable to Plan.

7. iO    Hospital agrees to notify Plan, the Local initiative and DHS/rv1Rlv1IB in the event this Agreement is amended or
         tem1inattd. Hospital funher agrees en notify Pl:1_11, the Local Initiative and DHS/l'vIRJvllfJ in the event any
         agreement with a subcontractor for the provision of Covered Hospital Services is amended or tenninate.d. Notice
PD HOSE' ru,v {)J/20{)1
CHWOJ.2801
St Vincem Medic:,J Crnter }·28.tl!
                                                                                                                                ; ('[1\'           r·
                                                                                                                                .......... .:. '
Case 2:20-ap-01559-ER                      Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27                         Desc
                                           Exhibit Exhibit A-1 Page 14 of 18



            to DHS is considered given when properly addressed and deposited in tl1e United States Postal Services as fl.rst
            class registered mail, postage attached.

 7.11       Hospital agrees to-hold hannless both the State of California and Plan Members in the event Plan cannot or will
            not pay for Covered Hospital Services perfonned by Hospital pursuant to this Agreement.

 7.12      The obligations set forth in this Article VII shall survive tennination of this Agreement regardless of the cause
           giving rise to such tennination.

                                                                    vm.
                                    ACCESS TO AND CONFIDENTIALI1Y OF MEDICAL RECORDS

S. l        Hospital shall maintain for each Plan Member receiving Covered Hospital Services pursuant to this
            Agreement, a single standard medical record in such fonn and containing such infonnation as may be
            required by the laws, rules and regulations of the State of California. The medical record shall include, at a
            minimum. medical chruts, prescription orders, diagnoses for which medications were administered or
            prescribed, documentation of orders for laboratory, radiological, EKG, hearing, visiM, and other tests and
            the results of such tests and other documentation sufficient to disclose the quality, quantity, appropriateness,
            and timeliness of Covered Hospital Services provided to the Plan Member under this Agreement. Each Plan
            Member's medical record shall be legible and maintained in detail consistent with good medical and
            professional practice whicll pennits effective internal and external peer review and/or medical audit and
            facilitates an adequate system of follow-up.

8.2         Hospital shall safeguard the confidentiality of Plan Member information in a~ordance with applicable state and
            federal laws and regulations.

8.3         Authorized Plan representatives and duly authorized representatives of federal, state and local govemments
            shall have access to Plan Member records upon forty--eight (48) hours advance notice and during customary
            business hours and shall be allowed to make notes and copies at their own expense, subject to all applicable
            state and federal laws and regulations relating to the confidentiality of patient medical records.

8.4         Consistent with laws relating to the confidentiality of patient medical records, Hospital shall make the medical
            records of Plan Members available to other P{an Providers to assure continuity of care for Plan Members.

85          Hospital shall ensure that all employed or contracting physicians and Health Professionals comply with the
            record maintenance, access and confidentiality provisions of this Agreement, as though each such provider
            were Hospital for purposes of this Agreement.

                                                                    IX.
                                              RELATIONSHIP OF TilE PARTIES

9. l        Plan and Hospital each reserves the right to use and control the use of its name and aU symbols, trademarks
            and service marks presently existing or later established by it. Neither Plan nor Hospital shall use the other
            party's naine, symbols; trademarks or service marks in advertising or promotional materials or otherwise
            (with the exception of the use of Hospital's name in standard provider listings developed by Plan) withm1t
            the prior written consent of that party, and shall cease any such usage immediately upon written notice of the
            other party or on termination of this Agreement, whichever sooner occurs.

9.2         None of the provisions of this Agreement is intended to create nor shall any be deemed or construed to
            create, any relationship between Plan and Hospital other than that of indepcndi.:;1t entities contracting with
            each other hereunder soldy for the purpose of effecting the provisions of this Agreement. Neither Plan nor
            Hospital, nor any of their respecfr.,•e partners, contractors, employees, agents or representatives shall be
            construed to be the contractors, partners, employees, agents or representatives of the other. As independent
            contracting parties, Plan and Hospital maintain separate and independent management, and each has full,
            unrestricted authority and responsibility regar~ing its organization and stn1cture.

PD HOSP REV OlQOOI                                     l'•g<: l l
C!lW OJ 28.-0 l
St V,nc,:nt Medicnl n:n:er 3-2.8..{)l
 Case 2:20-ap-01559-ER                  Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27                                Desc
                                        Exhibit Exhibit A-1 Page 15 of 18



 9.3        Nothing set forth in this Agreement shall be deemed to amend, interpre~ cons~e o: otherwise e~e~t in any
            way the Benefits Agreement'Plan Contract. To the extent there are any uicons1stenc1es ot contrad1ct10ns
            between this Agreement and the Benefits Agreement/Plan Contract, the tcnns and provisions of the Benefits
            Agreement/Plan-Contract shall prevail and controt

 9.4        TI1is Agreement shall not create, or be deemed or construed to create, any rights in any third party, including,
            without limitation, any Plan Member or P!an Provider, or any partner, contractor, employee. agent or
            representative of the preceding. The above notwithstanding. Plan and Hospital acknowledge and agree that the
            Local fnitiative is intended to he benefited by, and shall have the rights of a third party beneficiary under this
            Agreement.

                                                                   X.
                                        LW-HLITY, INDEMNJTY AND INSURANCE

 l O. l    Neither Plan nor Hospital, nor any of their respective agents or employees, shall be liable to any third party for
           any .act or omission of the other party.

I 0.2      Each party agrees to indemnify and hold DHS, the Local Initiative, Plan Members and each other harmless
           from and against any and all liability, loss, damage, claim and expense of any kind, including costs and
           attorneys' fees, which result from the negligent or willful performance or nonperformance by the
           indemnifying party or any of its agents, contractors, or employees or any of the duties and obligations of
           such party under this Agreement If this Agreement is terminated, the rights and obligations of the parties
           regarding indemnification under this Section shaH survive the tennination hereof with respectto liability for
           acts or omissions that occurred prior to the effective date oftennination.

1O. 3      Hospital, at its sole expense, agrees to maintain professional liability insurance of not less than five (5) million
           dollar per claim and twenty (20) million dollars annual aggregate, comprehensive general liability insurance,
           and such other available insurance as shaft be necessary to insure Hospital and its employees against any and all
           damages arising from the performance of Hospital's duties and obligations under this Agreement Hospital
           shall also provide Workers' Compensation coverage for its employees, as required by California law.

l OA       [fthe professional liability insurance procured by Hospital pursuant to Section 10.1 is on a "claims made" rather
           than "occurrence" basis, Hospital, upon tennination of this Agreement, shall either obtain extended reporting
           malpractice insu,dilce coverage ("tail" coverage) in a form acceptable to Plan with liability limits equal to those
           most rt:ccrttly itt effect prior to the date of termination, or enter into such other arrangements as shall reasonably
           a<;sure Plan of the maintellance of coverage applicable to the claims arising during the period in which this
           Agreement was in effect for a period of not less than seven (7) years aft.er the effective date of termination
           hen..'Of.

J0.5       Hospital shall ensure that its professional liability carrier provides Plan with evidence of the professional
           liability coverage required by this Agreement, and notifies Plan at least thirty (30) days prior to the tennination,
           cancellation or lapse of such coverage.

                                                       XI.
                                     PLAN MErvtBER COMPLAINTS AND DISPUTES

1 \. l     If Hospital receives any complaint regarding Hospital in cormcction with this Agreement, Hospital shall notify
           Plan within five (5) days of receipt thereof of all details of such complaint fn the event Plan receives a
           complaint regarding Hospital in connection with this Agreement, Plan shall notify Hospital of such complaint
           within five (5) days of receipt thereof.

11.2       Hospital agrees t<> cooperate and comply with the gricvll.Ilcc ruid appeal procedures described in the Provider
           Scrvkcs Manual for review ar1d rcsolutiCJn of Plan Member clinical and non-clinical grievances and provider
           grievances, as established by the Local Initiative and Plan, and approved by DHS and DOC. and as amended
           from time to time.

PD HOSP REV 0112001                                     P.igc !2
CHW OJ.ZS.CH
Sl Vincent Medic;\! Center 3·28-01                                                                                         -   . l   ·pt
                                                                                                                                 . ,I
Case 2:20-ap-01559-ER                       Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27                          Desc
                                            Exhibit Exhibit A-1 Page 16 of 18



 \ 1.3       In the event any complaint or grievance of a Plan Member cannot be settled through the such procedures, tlie
             matter may be submitted to an administrative hearing before the California Department of Social Services or
             other applicable administrative department or agency, or in t11e case ;:,fa Plan HFP Member, to arbitration.
             Hospital agrees te cooperate wit11 and, when necessary, participate i.n ruiy such administrative hearing or
             arbitration proceedings and be bound by the determinations of such administrative hearing or arbitration
             proceedings.

                                                             Xll.
                                                     DISPUTE RESOLUTION

 12.1       Plan and Hospital agree to meet and confer to resolve any dispute that may arise under this Agreement
            Hospital may submit disputes to Plan at the address and telephone number provided in the notice section of this
            Agreement. Plan shall attempt to respond to all disputes within thirty (30) days of receipt, except in urgent
            cases in which Plan shall respond as soon as possible. If both parties agree, the dispute may be submitted to
            vo!untaty mediation ot such other dispute settlement technique as the parties may mutually agree upon at such
            time. If any such dispute cannot be resolved, Hospital and Plan agree to submit such dispute to binding
            arbitration.

 12.2       In the event arbitration between Plan and Hospital becomes necessary, such arbitration shall be initiated by
            either party making a written demand for arbitration on the other party. Such arbitration shall be conducted
            under the Commercial Rules of the American Arbitration Association using a mutually selected attorney
            arbitrator in Los Angeles, Califomia.

                                                               XIII.
                                                 UNFORESEEN CIRCUl\-fSTANCES

13. !       For so long as any natural disaster, war, riot, civil insurrection, epidemic or any other emergency or similar
            event not within the control of Hospital results in the facilities or personnel of Hospital being unavailable to
            provide or .arrange for the provision of Covered Hospital Services, Hospital shall only be required to make a
            good faith effort to provide or arrange for the provision of such services, taking into account the impact of the
            event

13.2        In the event the Covered Hospital Services that Hospital has agreed to provide arc substantially interrupted
            pursuant to an event described above, Plan shall have the right to terminate this Agreement upon ten ( l 0)
            days prior writte11 notice to Hospital. Hospital's obligations under sections 6.5, 6.6, 6.7 and 10.4 of this
            Agreement shall also apply lo terminations covered by this section.

                                                            XIV.
                                                    GENER.AL PROVISIONS

14. l       Ass.igmncnt. Neither party shall assign this Agreement or delegate any of its obligations hereunder without first
            obtaining the written consent of the other party. To the extent required by DHS, any such assignment or
            delegation shall be void unless prior written approval of such assignment or delegation is obtained from DHS.

14.2        Notices. Any notice required or permitted to be given pursuant t1) the tenns and provisions of this Agreement
            shall be in writing and shall be personally delivered or sent by certified mail, return receipt requested, postage
            prepaid, to Plan at:


                       Care l st I Iealth Plan
                       1000 S. Fremont, Building A- l I, Unit 22
                       Alhambra, CA 91803
                       Attn: Directur of Provider Contracting

                       or to Hospital at:

PD HOSP REV 01r2n01
CHW03 2SOI                                                                                                               /j",
St Vin-:<.'/111'1diclll Ccmcr 3·28-M
 Case 2:20-ap-01559-ER                       Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27                         Desc
                                             Exhibit Exhibit A-1 Page 17 of 18


                       St Vincent Medical Center
                       c/o Catholic HealthCare West
                       215 S. Lake Avenue, Sth Floor
                       Pasadena. Ca 9110 l
                       Attn: ·Ms.-M!t,t'Y-Michae! Barnes;' FieJd,Di.rector. Managed Care.
                                ~    v. p.   of rr\':U1Cl~'cf C!vUl,                                     .
            Notices shaU be de<:med effective upon receipt. Eidter party may at any time change its address for notification
            purposes by mailing or delivering a notice as required hereinabove stating the change and setting forth the new
            address. The new address shall be effective on the third (3rd) day following the date such notice is received,
            unless a subsequent date of effectiveness is specified in said notice.

 14.3       Severability. In the event any provision of this Agreement is rendered invalid or unenforceable by the California
            legislature or by any regulation duly promulgated by the State of California acting in accordance with Jaw, or
            declared null and void by any court of competent jurisdiction, the remainder of the provisions of this
            Agreement shall, subject to Section 14.4, remain in full force and effect

 14.4      Effect of Severable Provision. ln the event a provision of this Agreement is rendered invalid or unenforceable
           or declared null and void, as provided in Section 14.3, and its removal has the effoctofmaterial!y altering the
           obligations ofeither party in such manner as, in the reasonable judgment of the party affected: (a) will cause
           serious financial hardship to such party; or (b) will cause such party to act in violation of its organizational
           documents, the party so affected shall have the right to tenninate this Agreement upon thirty (30) days prior
           written notice to the other party.

 14.5      Entire Agreement. This Agreement, together with the Attachments, cont.ams the entire agreement between Plan
           and Hospital relating to the rights granted and the obliglltions assumed under this Agreement. Any prior
           agreements, promises, negotiations or representations, either oral or written, relating to the subject matter of this
           Agreement not expressly set forth in this Agreement shall be of no force or effect. This Agreement may only be
           modified by a written agreement signed by both parties.

14.6       Amendment This Agreement may be amended at any time during the tenn of this Agreement by the mutual
           written consent of the parties. Amendments shall comply with the Act and the Regulations and shall be
           submitted as necessary by Plan to DOC, DHS and the Local Initiative at least thirty (30) days before the
           effective date of any proposed changes governing compensation, services, or tenn. Proposed changes which
           require prior regulatory or other approval shall become effective upon receipt by Plan of notice of such
           approval. Additionally, this Agreement may be amended by Plan to the extent required by DOC, OHS or
           the Local Initiative as necessary to ensure that the tenns of this Agreement comply with the provisions of the
           Act, the Regulations, the Managed Health Care System for Los Angeles County, California (Welfare and
           Institutions Code Section 14087 .96 et seq.) and the regulations promulgated thereunder.

14.7       Attomm_Fccs. In the event that either Hospital or Plan institutes any action, suit, or arbitration proceeding to
           enforce the provisions of this Agreement, the prevailing party shall be entitled to recover its costs and
           reasonable attorney's foes.

14 .8      m~ading~. The headings of the Articles and Sections contained in this Agreement arc for reference purposes
           only and shall not affect in any way the meaning or interpretation of this Agreement.

14.9       Conflict of Interest. Hospital warrants that no part of the total compensation provided herein shall be paid
           directly or indirectly to any officer or employee of the State of California as wages, compensation, or gifts in
           exchange for acting as an officer, agent, employee, subcontractor, or consultant to Hospital in connection with
           any work contemplated or performed relative to this Agreement. Hospital certifies that no member of or
           delegate of Congress, the General Accounting Office, HCF A or any other Federal agency has or will benefit
           financially or materially from this Agreement.

I4. IO     Waiver of Breach Tite waiver of any breach of this Agreement by either paliy shall not constitute a continuing
           waiver of any subsequent breach of either the s.arnc or any other provision of this Agreement

PD f-lOSP REV 01/2001                                    P:igt 14
CHW03.2S.Ol
                                                                                                                              ·/
St Vincent Medical Center 3-28-0 I
 Case 2:20-ap-01559-ER                           Doc 1-3 Filed 08/28/20 Entered 08/28/20 12:06:27                        Desc
                                                 Exhibit Exhibit A-1 Page 18 of 18
Dec 13 04 l2:38p
   D~G. l3. 20C¢ 12:59PM                   CARe1ST P80          uen                                                      p.2
                                            ,..-                                       v
    14. l l    Goveming y:w. This Agrttmcm shall be governed by $nd construed anrl cnfoiu.J in ~ c c wi\h the law~
               <>f the Swc of California.

   JN WITNESS WHE!U!QF, the pll'liei. have duly ~ecutcd this Agreemen1 e ~ u ofche day and yrn ~~ve-
   wri~.

                                                                                   Catbt>lfo HeakltCa,e West,. dl:'f!I
                                                                                   St. Vm,.;mt Modical c.tnwr


   lly.___Jflru!!~-S.,_;~~~~--if~!,__-
   T~le:_7""'71"='::.,-;~....,__ _ _ _ _ _ _ _ __
   Date: · · - - - - . " ' l f - 1 - ! ~ . . . , i a ~ ' " - - - - · - - - - - -




  PO HOSP' ll.EV 01/lOOI
  CHW~U.01
  St v.....,,,.M<-4iolC'.(r.llf >-2141
